Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 1 of 15




                     Exhibit A
                            Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 2 of 15                                                             SUM-100
                                             SUMMONS                                                                    FOR COURT USE ONLY
                                                                                                                    (SOLO PARA USO DE lA CORTE]
                                   (CITACION JUDICIAL)


                                                                                                                                                       D
NOTICE TO DEFENDANT:
(A VISO AL DEMANDADO):
Activision Blizzard I             fl   c,                                                                           ILE
                                  trF
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
Erik Estavillo


  NOTICEJ You have been sued. The court may decide against you without your being heard unless you respond                 in 30 days. Read the information
 below.                                                                                                                                      !
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to flle a written response at this court and have a copy
 setved on the plaintiff. A letter or phone call wlh not protect you. Your written response must be In proper legal fonn tfyou want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court cleric for a fee waiver form. If you do not ffle your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.                                                                                    :
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal seivices program.:You can locale
 these nonprofit groups at the California Legal Services Web site (www.lswhelpcallfomla.org), the California Courls Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar assocla0on. NOTE: The court has a statutory lien         for
                                                                                                                                           waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a clvR case. The court's lien must be paid before the court will dismiss the case.
 IA VISOI Lo han demsndado. SJ no responds denlro de 30 dlas, la corte puede decidir en su contra sin escuchar su versl6n. Lea la lnformaci6n a
 conllnuacl6n.
    Tiena 30 DIAS DE CALENDAR/O despues de que le entraguen esta citacl6n y papeles /egales para presentar una respuesta por escrlto en esta
 corte y hacer que se entregue una copJa al demandsnte. Una carta o una llamada telef6nlcs no lo protegen. Su respuesta por escrllo t1ene que eslar
 en formato legal correcto 81 desea que procesen su caso en la corte. Es posib/e qua haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formutarios da la cone y mas lnformaci6n en el C6nlro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
 blblloteca de tayes de su condado o en la corte que le quede mis cerca. SI no puede pager Is cuote de presentscl6n, plda al secretarto de la corte
 que le di un formulsrio de exenc/on de pago de cuotss. Si no presents su respuesta a tlempo, puede perder el csso por incumplimiento y la corte le
 podra quitar su sue/do, cllne,o y bienes sin mils sdvertencfa.                                                                             I
   Hay otros requlsitos legales. Es recomendable que /lame a un sbogado lnmedlatamenle. Si no conoce a un abogado, puede 1/amar a un servicio de
 remlsl6n a abogado8. St no puedtt pager a un abogado, es poslble que cumpla con /os requisilos para obtener servicios /egales g~tultos de un
 programs de servlcios legates sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sllio web de Ca/lfomla Legal Services,
 (www.lawhelpcaUfomla.orgJ, en el Centro de Ayuds da /as Cortes da CeHfomia, (www.sucorte.ca.gov} o pon/6ndose en contacto con la corte o el
 coleglo de abogados locales. AV/SO: Por fey, la corte liens derecho a reclamar las cuotas y los costos exentos par lmponer un gravamen sobre
 cuslqufer recupersci6n de $10,000 6 tmts de valor rec/bids med/ante un acuerrJo o una concesl6n da arbitra}e en un csso de derecho civil. Tiena qua
 pager el gravamen de Is corte antes de que ta carte pueda desechar el caso.
The name and address of the court Is:                                                                     CASE NUMBER:
{El nombre y dlreccl6n de Is carte es):
Santa Clara County Superior Court
                                                                                                          {Mlmelodelf9 CVS 5 2 2 6 4
191 N. First Street, San Jose, CA. 95113
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attomey, is:                                        I
(El nombre, la dlreccl6n y el nlimero de telefono de/ abogsdo d91 demandente, o del demandante que no tlene aboga<lo, es):
                                                                                                                                            1
Erik Estavillo, 3284 Cortese Circle, San Jose, CA. 95127 (408) 593-1                                  6

DATE:
 (Fecha)
                AUG --· 0 2019
                     FJ
                                                                             Clerk, by
                                                                    (Secretario)
                                                                                                                                                        , Deputy
                                                                                                                                                         (Adjunto)
(For proof of seNice of this summons, use Proof of Service of summons {form POS·01
(Pam prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, 'POS·010)).
                                        NOTICE TO THE PERSON SERVED: You are served
 ISEAL]
                                        1. CJ as an Individual defendant.
                                        2. D as the person sued under the fictitious name of (specify):                                     ·
                                                                                                  ✓         ~     _J ~ ~
                                                                             ~
                                                                                    •    •   '                   {),_    •   - ·.

                                        3.   0    on behalf of {specify):                                     ~piq I                1


                                             under:   0    CCP 416.10 (corporation)                       D       CCP 416.60 (minor)
                                                      D    CCP 416.20 (defunct corporation)               D       CCP 416.70 (conservatee)
                                                      D    CCP 416.40 (association or partnership)        D       CCP 416.90 (authorized person)
                                                      D   other (specify):
                                        4.        by personal delivery on (date):
                                                                                                                                                           Pae1of1
 Fonn Adopted for Mandatory Use                                       SUMMONS                                                   Cod■   of CMI Procedure §§ 412.20, 465
  Judicial Council of Califamla                                                                                                                   www.court.Wo.ca.oov
  SUM-100 !Rev. July 1, 20091




                                                                                                                                                                         I
                                    Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 3 of 15


l    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and addrass}:
     Erik Estavillo
     3284 Cortese Circle
     San Jose, CA. 95127
                                                                                                                                                                 FOR COURT USE ONLY
                                                                                                                                                                                       PLD-C-001




                  TELEPHONE NO. ( 408) 593-1226        FAX NO. (Optional):

      E-MAIL ADDRESS {Opttonal):uy Iuy Juy27@gmail.com
          ATTORNEY FOR (Name) · Pro Se

         SUPERIOR COURT OF CALIFORNIA, COUNTY OF
             STREET ADDRESS:    191 N. First Street
                MAILING ADDRESS:

               CITY AND ZIP CODE:      San Jose. CA. 951 13
                    BRANCH NAME:       Civil
             PLAINTIFF: Erik Estavillo

         DEFENDANT: Activision Blizzard, Inc.

         LJ DOES 1 TO _ _ _ __
                                                               CONTRACT
         0      COMPLAINT                            O        AMENDED COMPLAINT (Number):

         0      CROSS-COMPLAINT                      O        AMENDED CROSS-COMPLAINT (Number):

      Jurisdiction (check all that apply):
                                                                                                                                               CASE NUMBER:
      0    ACTION IS A LIMITED CIVIL CASE
           Amount demanded                        D
                                        does not exceed $10,000                                                                                                      19CV352264
                                                  D
                                       exceeds $10,000 but does not exceed $25,000
      W    ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
      0 ACTION IS RECLASSIFIED by this amended complaint or cross-complaint
                D     from limited to unlimited
                D     from unlimited to llmlted
    1.       Plaintiff" (name or names):
             Erik Estavillo
             alleges causes of action against defendant* (name or names):
             Activision Blizzard, Inc.
    2.       This pleading, including attachments and exhibits, consists of the following number of pages:                                             7
    3.       a. Each plaintiff named above is a competent adult
                D     except plaintiff (name):
                     (1)    D  a corporation qualified to do business in California
                     (2) Dan unincorporated entity (describe):
                     (3) c::::Jother (specify):

             b. D   Plaintiff (name):
                a. LJhas complied with the fictitious business name laws and is doing business under the fictitious name (specify):

                b. D     has complied with all licensing requirements as a licensed (specify):
             c. D    Information about additional plaintiffs who are not competent adults is shown in Attachment 3c.
    4.       a. Each defendant named above is a natural person
                0 except defendant (name): Activision Blizzard                                      Inc     D       except defendant (name):
                    (1) D   a business organization, form unknown                                                   (1) D    a business organization, form unknown
                    (2) 0   a corporation                                                                           (2) D    a corporation
                    (3) Dan unincorporated entity (describe):                                                       (3) D    an unincorporated entity (describe):

                      (4)   D      a public entity (describe):                                                       (4) D        a public entity (describe) :

                      (5) D        other (specify):                                                                 (5)   D       other (specify):
                                               • It this form Is ussd as a cross-complaint, plaintiff means cross-complainant and defendant means cross-defendant.                            Page 1 of2
     Form Approved for Optional Use
       Judicial Council of Califomla
                                                                                        COMPLAINT-Contract                                                               Code of Civil Pnx:edure, § 425.12
    PLD-C-001 (Rev. January 1, 2007)
                                  Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 4 of 15

                                                                                                                                                 PLO-C-001
       SHORT TITLE:                                                                                                        CASE NUMBER:

/'    Estavillo Vs. Ac tivision Blizzard, Inc.
                                                                                                                                      19CV352264


     4.     (Continued)
            b. The true names of defendants sued as Does are unknown to plaintiff.
               (1)     D Doe defendants (specify Doe numbers): _ _ _ _ _ _ _ _ _ _ were the agents or employees of the named
                        defendants and acted within the scope of that agency or employment.
               (2)     D Doe defendants (specify Doe numbers): _ _ _ _ _ _ _ _ _ _ are persons whose capacities are unknown to
                        plaintiff.
            c.   D       Information about additional defendants who are not natural persons is contained in Attachment 4c.
            d.   D      Defendants who are joined under Code of Civil Procedure section 382 are (names):


     5.    D      Plaintiff is required to comply with a claims statute, and
                  a.    D    has complied with applicable claims statutes, or
                  b.    D    is excused from complying because (specify):



     6. 0 This action is subject to       0 Civil Code section 1812.10                  D    Civil Code section 2984.4 .
     7. This court is the proper court because
           a.    0      a defendant entered into the contract here.
           b.    0      a defendant lived here when the contract was entered into.
           c.    0      a defendant lives here now.
           d.    0      the contract was to be performed here.
           e.    0      a defendant is a corporation or unincorporated association and its principal place of business is here.
           f.    D      real property that is the subject of this action is located here.
           g.    D      other (specify):

     8. The following causes of action are attached and the statements above apply to each (each complaint must have one or
           more causes of action attached):

           0         Breach of Contract
           D         Common Counts
           D         Other (specify) :


     9.    D         Other allegations:



     10. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
         a. 0      damages of: $ I 00,000
            b.    0      interest on the damages
                         (1) 0     according to proof
                         (2)D      at the rate of (specify):         percent per year from (date):
            c.    D      attomey's fees
                         (1)D    of: $
                         (2)D    according to proof.
            d.    D      other (specify):


     11.    D         The paragraphs of this pleading alleged on infonnation and belief are as follows (specify paragraph numbers):


     Date:       8/2/19

                                                                                        ►
     Erik Estavillo
                                 (TYPE OR PRINT NAME)                                                     (SIGNATURE OF PLAINTIFF OR ATTORNEY)

                                                   (If you wish to verify this pleading, affix a verification.)
     PLO-C.001 !Rev. January 1. 2007)                                 COMPLAINT-Contract                                                           Page 2of 2
             Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 5 of 15




j    1   Erik Estavillo                                                         F      (ENDORSED)

     2

     3
         3284 Cortese Circle
         San Jose, CA. 95127
         (408) 593-1226
         uy I uy 1uy27@gmail.com
                                                                                       L~20~ D
                                                                                ~lerk of the Court
     4                                                                      BY       Court ot CA County of Santa Clara

     5                                                                                    Y. Lai              DEPUTY
                                         SUPERIOR COURT OF CALIFORNIA
     6
                                              COUNTY OF SANTA CLARA
     7
     8
     9    Erik Estavillo,                                           Case No.:    1 9 C V8 5 2 2 6 4
    10
                            Plaintif~
    11                                                              COMPLAINT
                  v.
    12                                                              JURY TRIAL DEMANDED
    13    Activision Blizzard, Inc.
    14
                            Defendant,
    15
    16
             1. JURISDICTION:
    17
            This court has jurisdiction over this lawsuit because it arises under the laws of California. As
    18
    19   where the defendant Activision Blizzard is located in Santa Monica, California, and all of the

    20   acts and grievances against the plaintiff occurred here in San Jose, California, within the County
    21   of Santa Clara.
    22
    23      2. VENUE: Venue is appropriate in this Court because both plaintiff and defendant are in
    24   California and all of the acts and omissions giving rise to this lawsuit occurred here.
    25
         Furthermore, it is under California state law that one of the claims against the defendant is based
    26
         - requiring all stores (digital or otherwise such as Activision Blizzard's game client) that do not
    27
         accept return or refunds must clearly display their policy as explicitly as possible, as stated in
    28
                                        COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                                 PLAINTIFF'S REQUEST FOR PRODUCTION OF I)OC;UMENTS (SET ONE)
                                                             - 1-
        Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 6 of 15




 1   California Civil Code section 1723. And since Activision Blizzard's game store/client does not

 2   offer a return or refund for any banned video garner~no matter the reasoning or justification of
 3
     the ban or whether it was valid to begin with (as well as Blizzard giving no prudence about the
 4
     time frame or monetary amount in question when a customer requests a refund after being
 5
     banned by a video game developer selling merchandise via their store platform) they are
 6

 7   therefore essentially violating California Civil Code section 1723 by not explicating stating this

 8   much needed fact on their digital store front/game client as is required by California Civil Code
 9
     section 1723.
10
11
        3. INTRADISTRICT ASSIGNMENT:
12

13      TI1is lawsuit should be assigned to the San Jose Division of this Cowt because a substantial

14   part of events or omissions giving rise to this lawsuit occurred here in Santa Clara County.
15
16      4. STATEMENT OF FACTS:

17   The plaintiff is an avid video game player and since suftering from Depression, OCD, Panic
18   Disorder, and Crohn's Disease; heavily relies on video games for the little stability he can
19
     achieve in this life. Having these debilitating diseases means he has no friends (as phone records
20
     can prove) and rarely socializes outside of his apartment. Therefore, he heavily relies on video
21

22   games for communication with other players and other socialization needs that he can only meet

23   via the video gaming medium. He also relies on video gan1es to occupy his time and distract him
24   from said disabilities. However, video game developer Activision Blizzard deemed it necessary
25
     to ban him from their video game, Overwatch. without giving valid proof or reason. hence taking
26
     a vital socializing need he has. Supposed reasoning for ban was because of "'abusive chat".
27
28   Plaintiff, however, has video evidence via Youtube and Twitch of other popular video game

                               COMPI.AINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                           PLAINTIFF'S REQUEST FOR .PRODUCTION OF DOCUMENTS (SET ONE)
                                                      -2-
         Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 7 of 15



 1   streamers that Activision Blizzard has not yet banned displaying egregious abusive chat

 2   vulgarities. There are literally hundreds of these videos online of popular streamers being
 3
     "abusive", but Blizzard has yet to take action against these streamers and apparently won't do so
 4
     because they bring their game attention, popularity, and overall larger sales. Therefore, Blizzard
 5
     is specifically targeting and discriminating against a much different type of people when they
 6

 7   have to manually approve a ban for and against a player. The plaintiffplays Overwatch

 8   practically every night and has for years on end and in a very certain way because of his
 9
     Obsessive Compulsive Disorder and cannot perceivably play any other way since he plays
10
     accordingly to what his mental hardships will allow. However, moderators for the game - or
11
     more specifically unqualified other players within the game whom Blizzard now allows to
12

13   masquerade as "moderators" mainly because Blizzard is too lazy to moaerate their own games

14   themselves, will allow these players to do all the reporting in-game via automated support
15
     system tickets and its attached punishments. Yet, Blizzard has a history of allowing thousands of
16
     players to make falsified reports against other players and therefore many players are banned by
17
     other players simply by being targeted because they were simply not '·liked' by a group of
18
19   friends playing the game together. This has led to many innocent players being banned via this

20   broken, automated reporting system. Evidence of such conduct has been documented via these

21   credible websites:
22
     https:!lwww.lhegamer.com/overwatch-shroud-ragel.
23
     h1tps:i/unbanster.comlnmv-oven11atch-ban-system-has-banned-innocent-plarersl,
24
     https:/lblizzardwatch.com/2015107I 13/heroes-o(-the-storm-ban-wave-includes-[q/se-positivesl,
25
     llttps ://www.engadget.com!2017109/2 7/blizzard-is-fixing-overwatch-seasonal-ban-bug/, hltps:/lkotaku. com/heroes-
26
27   of the-storm-slreamer-reports-entire-team-promp-182 35 99645, https :Ilwww.dexerto.com/ overwatch!chinese-

28   ovenvatch-players-are-getting-permanent!Y:hanned-for-typing-winnie-the-pooh-in-chat-41 J037,
                                  COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                              PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                            - :," -
                       Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 8 of 15



     htlps :/lw\t'\t'. invenglobal. com/heroes/arlicles/2951 /how-an-eu-heroes-pro-was-banned-ti·om-hero-l eague-and-the-

 2   precedent-il-sels, l11tps:llwM1·. dexerto.comloverwatch/x-qc-explains-whv-trash-overwatch-p/qyers-ac1uall1·-11eed-

 3   roxic-reammates-735038. Mr. Estavillo under the blizzard battletag JokerFreddy#l 862 was

 4   eventually banned without any monetary recourse such as a return or refund despite the plaintiff
 5
     having spent nearly $300 via their Blizzard/Overwatch digital storefront on such things as loot
 6
     boxes and on buying multiple copies of the game itself each time he has been banned. These
 7
     incorrect, automated customer bans have resulted in Mr. Estavillo's legit purchases being
 8

 9   nullified as well as thousands of other wrongly banned players having to repurchase the game as

10   well as the loot boxes to re-acquire their lost Downloadable Content (DLC), such as
11
     skins/emotes/highlight intros/sprays/voice lines that they have lost due to their falsified ban. All
12
     the while. Activision Blizzard illegally profits monetarily from these thousands of falsified bans
13
     because these banned players then have to re-purchase a 2nd and sometimes 3rd copy of the game
14

15   (along with lost loot boxes) if they wish to continue playing just as they had been previously

16   before.
17

18
         5. CLAIMS
19
     Claim l: Activision Blizzard is a complicit violator against California Civil Code section 1723
20
21   by not explicitly stating that no returns or refunds are available on the front of their digital store

22   for video gamers. To make matters worse. some players were undoubtedly undeserving of their
23   arbitrary, falsified bans in the first place. These consumers are then without monetary recourse
24
     such as a refund or return despite having spent a substantial amount of money on their video
25
     gan1es via the Activision Blizzard storefront such as the plaintiff had previously spent.
26
27   Claim 2: Activision Blizzard is violating the Americans with Disabilities Act; Title III - Public

28   Accommodations and Commercial Facilities ./2 u.s.c. H               12181- 12!89    and Title IV - by not

                                   COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                               PLAINTIFF'S REQUEST FOR PRODUCTION Of DOCUMENTS (SET ON E)
                                                             -4-
         Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 9 of 15



     updating their store's website/EULA to meet the needs of Americans with Mental Disabilities

 2   such as the plaintiff's need to have it explicitly disclosed on their digital storefront as well as in
 3
     the beginning of Activision Blizzard EULA stating important facts about refunds, returns, and
 4
     other important information that people with mental hardships/and or minors under the age of 18
 5
     need explicitly explained to them, such as which rights they are giving up by agreeing to au
 6
 7   EULA. This is made further worse by their EULA not initially ever recommending for these

 8   disadvantaged groups to have a caregiver/parent overlook or read these EULAs' with them or for
 9
     them. There is U.S. Court precedent for this as previously ruled by U.S. District Judge Robert N.
10
     Scola, in a nonjury trial in the District Court for the Southern District of Florida, where he states
11
     for what is believed to be the first time, a court ruling that failure to make a website (physically
12
13   and mentally) accessible to people with disabilities violated the Americans with Disabilities Act.,

14   as where it was foWld, "(in) a 13-page finding (that) grocer Winn-Dixie violated Title III of the
15   Americans with Disabilities Act by having a website that was not useable by plaintiff Juan
16
     Carlos Gil to download coupons, order prescriptions and find store locations. Mr. Gil is visually
17
     impaired and uses screen-reader software to access websites. Judge Scola awarded Mr. Gil his
18
19   attorneys' fees and costs and required Winn-Dixie to update its website. In its verdict, Judge

20   Scola wrote, •Winn-Dixie has violated the American Disabilities Act because the inaccessibility
21   of its website has denied Gil the full and equal enjoyment of the goods, services, facilities,
22
     privileges. advantages or accommodations that Winn-Dixie offers to its sighted customers.'' This
23
     ruling should also further apply to Americans with Mental Disabilities such as the plaintiff in thi
24

25   case, whom needs explicit explanations as to refund policies and other vital information on

26   digital video gaming storefronts such as Activision Blizzard's that may illegally take away
27   certain rights or monies that the plaintiff and/or other disabled video gamers may instead need
28
                                COMPLAINT AND REQUEST H)R PUNJTIVE DAMAGES, AND
                            PLAINTIFF"S REQUEST FOR PRODUCTION OF DOCUMENTS lSET ONE)
                                                       -5-
        Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 10 of 15



 l   for other life necessities. Video gamers with mental hardships need all the money they can

 2   keep/get and need certain imperative rules and regulations explicitly shown to them right away,
 3
     explained to them right away, and not to be hidden at the bottom of an EULA they may have
 4
     trouble deciphering in the first place; Gil v. Winn Dixie Slores, Inc.," No. l :2016c,;23020- Document 63 {S.D.
 5
     Fla. 2017/.
 6

 7
         6. REQUEST FOR RELIEF:
 8
 9       Plaintiff respectfully prays for a judgment against Defendant for:

10       i. Injunctive and equitable relief as the Court deems appropriate including:
11
                   a. Requiring Activision Blizzard to comply with California Civil Code section 1723
12
                      by stating explicitly on the front-page of their Activision Blizzard storefront and
13
                      in each game where loot boxes or digital purchases are available - that there are
14

15                    no refunds or returns for players who are banned from a video game - as is

16                    required by California Civil Code section 1723.

17                 b. Requiring the Defendant to update their website/EULA making it easier for
18
                      consumers with mental disabilities to find important inforniation regarding
19
                      refunds, returns, and which legal rights they may be giving up. These should be
20
21                    stated at the top of the EULA instead of at the bottom of the EULA where they

22                    are harder to find and read for such people.

23                 c. Compelling the Defendant to reinstate any innocent/wrongly banned players that
24
                      were not initially given pictured or video evidence along with the reasoning for
25
                      their bans.
26

27       11.   Compensatory damages to be paid by all Defendants, according to proof at trial, along

28       with;

                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFF"S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                          -6-
        Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 11 of 15



 1   for other lite necessities. Video gamers with mental hardships need all the money they can

 2   keep/get and need certain imperative rules and regulations explicitly shown to them right away,
 3
     explained to them right away, and not to be hidden at the bottom of an EULA they may have
 4
     trouble deciphering in the first place; Gil v. fVinn Dixie Stores, Inc.• No. l :20/6,,·23020- Document 63 /S.D.
 5
     Fla. 2017/.
 6

 7
         6. REQUEST FOR RELIEF:
 8

 9       Plaintiff respectfully prays for a judgment against Defendant for:

10       i. Injunctive and equitable relief as the Court deems appropriate including:
11
                   a. Requiring Activision Blizzard to comply with California Civil Code section l 723
12
                      by stating explicitly on the front-page of their Activision Blizzard storefront and
13
                      in each game where loot boxes or digital purchases are available - that there are
14

15                    no refunds or returns for players who are banned from a video game - as is

16                    required by California Civil Code section 1723.
17                 b. Requiring the Defendant to update their website/EULA making it easier for
18
                      consumers with mental disabilities to find important inforn1ation regarding
19
                      refunds, returns, and which legal rights they may be giving up. These should be
20

21                    stated at the top of the EULA instead of at the bottom of the EULA where they

22                    are harder to :find and read for such people.

23                 c. Compelling the Defendant to reinstate any innocent/wrongly banned players that
24
                      were not initially given pictured or video evidence along with the reasoning for
25
                      their bans.
26

27       11.   Compensatory damages to be paid by all Defendants, according to proof at trial. along

28       with;

                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                             PLAINTJFF"S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                        -6-
          Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 12 of 15



\,    1                 m.     Punitive damages in the amount of $100,000 against Activision

      2                        Blizzard,
      3
                        1v.    And any additional punitive damages the court/jury may deem
      4
                               appropriate.
      5
      6

      7
      8

      9

     10
     11
                                                 Plaintiff Signature
     12                                          Demand for Jury Trial
     13

     14

     15
     16

     17
     18

     19

     20
     21
     22

     23
     24

     25
     26

     27
     28
                             COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                         PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                   -7-
I                         Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 13 of 15
                                   SANTA CLARA COUNTY SUPERIOR COURT
                                      ALTERNATIVE DISPUTE RESOLUTION
                                              INFORMATION SHEET

    Many cases can be resolved to the satisfaction of all parties without the necessity of traditional litigation, which can be expensive, time
    consuming, and stressful. The Court finds that it is in the best interests of the parties that they participate in alternatives to traditional
    litigation, including arbitration, mediation, neutral evaluation, special masters and referees, and settlement conferences. Therefore, all
    matters shall be referred to an appropriate form of Altematlve Dispute Resolution (AOR) before they are set for trial, unless there is good
    cause to dispense with the ADR requirement.

    WhatisADR?
    ADR is the general term for a wide variety of dispute resolution processes that are alternatives to litigation. Types of ADR processes
    include mediation, arbitration, neutral evaluation, special masters and referees, and settlement conferences, among others forms.

    What are the advantages of choosing ADR Instead of litigation?
    ADR can have a number of advantages over litigation:

       •     ADR can save time. A dispute can be resolved In a matter of months, or even weeks, while litigation can take years.

       •     ADR can save money. Attorney's fees, court costs, and expert fees can be reduced or avoided altogether.

       •     ADR provides more participation. Parties have more opportunities with ADR to express their interests and concerns, instead
             of focusing exclusively on legal rights.

       •     ADR provides more control and flexibility. Parties can choose the ADR process that is most likely to bring a satisfactory
             resolution to their dispute.

       •     ADR can reduce stress. ADR encourages cooperation and communication, while discouraging the adversarial atmosphere of
             litigation. Surveys of parties who have participated in an ADR process have found much greater satisfaction than with parties
             who have gone through litigation.

    What are the main forms of ADR offered by the Court?
     Mediation is an informal, confidential, flexible and non-binding process in the mediator helps the parties to understand the interests of
    everyone involved, and their practical and legal choices. The mediator helps the parties to communicate better, explore legal and practical
    settlement options, and reach an acceptable solution of the problem. The mediator does not decide the solution to the dispute; the parties
    do.

    Mediation may be appropriate when:
      •     The parties want a non-adversary procedure
      •     The parties have a continuing business or personal relationship
      •     Communication problems are interfering with a resolution
      •     There is an emotional element involved
       •     The parties are interested in an injunction, consent decree, or other form of equitable relief

    Neutral evaluation, sometimes called "Early Neutral Evaluation" or "ENE", is an informal process in which the evaluator, an experienced
    neutral lawyer, hears a compact presentation of both sides of the case, gives a non-binding assessment of the strengths and weaknesses
    on each side, and predicts the likely outcome. The evaluator can help parties to identify issues, prepare stipulations, and draft discovery
    plans. The parties may use the neutral's evaluation to discuss settlement.

    Neutral evaluation may be appropriate when:
       •     The parties are far apart in their view of the law or value of the case
       •     The case involves a technical issue in which the evaluator has expertise
       •     Case planning assistance would be helpful and would save legal fees and costs
       •     The parties are interested in an injunction, consent decree, or other form of equitable relief

                                                                        -over-




    CV-5003 REV 6126/13             ALTERNATIVE DISPUTE RESOLUTIO~ INFORMATION SHEET
                                                      CIVIL DIVISION
                 Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 14 of 15

                                                                                                      ATTACHMENT CV-5012
CIVIL LAWSUIT NOTICE
Superior Court of California, County of Santa Clara                      CASE NUMBER:        •   t   9 CV 8 5 2 2 6 4
191 North First St., San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint;
   2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
        Warning: If you, as the Defendant, do not follow these instructions, you may automatlcally lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of Santa Clara
Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free of charge, from
the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    •    State Rules and Judicial Council Forms: www.courts.ca.gov/forms.htm and www.courts.ca.gov/rules.htm
    •    Local Rules and Forms: www.scscourt.org

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone, at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.


    Your Case Management Judge is: ______S_u=n_il...a..K=u__
                                                          lk=a.;.;.rna.a..i _ _ _ _ _Department:                    08

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                                 Date:        NOY 11 20l9                 Time:   d: Ic;pm       in Department:__o_s_
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                 Date: _ _ _ _ _ _ _ _ _ Time: ____ in Department: _ __



ALTERNATIVE DISPUTE RESOLUTION (ADR1: If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.scscourt.org or call the ADR Administrator (408-882-2100 x-2530) for a list of ADR providers and
their qualifications, services, and fees.                                              ·

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



Fonn CV-5012 REV 7/01/08                            CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
                      Case 5:19-cv-05540-NC Document 1-1 Filed 09/03/19 Page 15 of 15


                1                                     CERTIFICATE OF SERVICE

                2
                           I am employed in the County of Orange, State of California. I am over the age of
                3
                    18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4   1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                    shamika.polin@schillinglawgroup.com.
                5
                             On September 3, 2019, I served the following document(s) described as:
                6
                    BLIZZARD ENTERTAINMENT, INC.'S NOTICE OF REMOVAL OF ACTION UNDER
                7
                                               28 U.S.C. § 1331 (FEDERAL QUESTION)
                8   by serving a true copy of the above-described document in the following manner:

                9                                             BYU.S.MAIL

            10              I am familiar with the office practice of Schilling Law Group, PC for collecting and
                    processing documents for mailing with the United States Postal Service. Under that practice,
            11      such documents that are placed for collection and mailing, are deposited with the United States
                    Postal Service on that same day in the ordinary course of business, with postage thereon fully
            12      prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                    above-described document(s) and addressed as set forth below in accordance with the practice of
            13
                    Schilling Law Group, PC for collecting and processing documents for mailing with the United
            14      States Postal Service.

            15      Erik Estavillo
                    3284 Cortese Circle
            16      San Jose, CA 95127
                    Tel: (408) 593-1226
            17

            18               I declare under penalty of perjury under the laws of the United States of America that the
            19      foregoing is true and correct.                         ~          -         . ~      - _ )

           20
                    Dated: September 3, 2019                               ~ ~ ~LIL/
                                                                                  Shami a . Polin
           21

           22
           23

           24

           25

           26
           27       4832-1555-4466 v. 1



           28


SCHILLING LAW
                                                                          BLIZZARD ENTERTAINMENT, INC.'S NOTICE OF
  GROUP, PC                                                                 REMOVAL OF ACTIONUNDER28 U.S.C. § 1331
                                                                                              (FEDERAL QUESTION)
